Citation Nr: 0629688	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-38 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.	Entitlement to service connection for osteoporosis of 
the right hip.

3.	Entitlement to service connection for osteoporosis of 
the left hip.

4.	Entitlement to service connection for osteoporosis of 
the spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had unverified military service from September 
1973 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In March 2006, the veteran testified at a hearing 
at the Board's main office in Washington, D.C., before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is of record.

The Board notes that a February 2003 rating decision, in 
pertinent part, denied the veteran's claim for service 
connection for a chronic sinus condition and granted service 
connection and a noncompensable disability evaluation for 
acne.  In March 2003, the veteran submitted a timely notice 
of disagreement as to the denial of service connection and 
for an initial compensable evaluation for acne; and, in 
November 2004, a statement of the case was issued as to these 
matters.  However, during her March 2006 hearing, the veteran 
withdrew her appeal of the claims for service connection for 
a chronic sinus infection and an initial compensable 
evaluation for acne.  As such, the Board will confine its 
consideration to the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for degenerative 
arthritis of the cervical spine.  During her March 2006 
hearing, she testified that she was diagnosed with the 
disorder in 2002, prior to her discharge from service.  The 
veteran's service medical records include an August 2002 
radiology record that includes an impression of degenerative 
changes of the thoracic spine.  A radiology report dated 
September 23, 2002, submitted by the veteran in November 
2004, reflects her history of degenerative joint disease in 
the thoracic spine and current complaints of pain and 
parasthesias in the arms.  X-rays of the veteran's cervical 
spine taken at that time showed mild degenerative changes in 
the form of small marginal osteophytes scattered throughout 
the cervical spine, associated with mild narrowing of the 
disk spaces C4-5 through C6-7, consistent with degenerative 
disk disease.  The radiologic impression was 
spondylosis/degenerative disk disease.   
 
But, when examined by VA in November 2002, just prior to her 
discharge from service, and in conjunction with her claim for 
VA benefits, a VA general medical examiner diagnosed 
recurrent low neck and upper back pain, with no arthritis 
shown on x-ray.  The November 13, 2002 VA radiology report of 
x-rays of the veteran's cervical spine was said to show a 
normal cervical spine.  In July 2003, a VA examiner reviewed 
the November 2002 x-ray report and diagnosed muscular strain 
of the trapezius muscles.  However, it appears that neither 
VA examiner reviewed the September 2002 radiology record, 
that resulted of the impression of degenerative disk disease, 
or had the opportunity to comment on it findings.

Thus, in the interest of due process and fairness, the Board 
believes that the veteran should be afforded a new VA 
examination to determine the etiology of any cervical spine 
disorder found to be present.

As well, the veteran testified that she received both service 
and post service medical treatment for her cervical spine 
disorder at the Kimbrough Army Medical Clinic, Fort Meade, 
Maryland.  The Board believes all post service medical 
records associated with the veteran's treatment for a 
cervical spine disorder should be obtained, prior to 
consideration of her claim. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Hartman, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Finally, the Board notes that, in a June 2005 rating 
decision, the RO denied the veteran's claims for service 
connection for osteoporosis of the right and left hips and 
her spine.  Thereafter, in a March 2006 written statement, 
the veteran submitted her notice of disagreement with the 
RO's determination.  The veteran's March 2006 written 
statement is a timely NOD as to the issues of entitlement to 
service connection for osteoporosis of the right and left 
hips and spine.  Accordingly, the Board is required to remand 
these issues to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD 
initiates review by the Board of the RO's denial of the 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of a statement 
of the case.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should provide the veteran with 
proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
informs her that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection for degenerative arthritis 
of the cervical spine is awarded, and 
also includes an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and 
an effective date, consistent with 
Dingess v. Hartman, supra.

2.	The RO should issue a statement of the 
case regarding the issues of 
entitlement to service connection for 
osteoporosis of the right and left hips 
and spine.  Then, if, and only if, the 
veteran completes her appeal by filing 
a timely substantive appeal as to these 
issues, should those claims should be 
returned to the Board.   Prior to 
returning these claims to the Board, 
the RO should ensure that the appellant 
is provided with proper notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection for 
osteoporosis of the left and right hips 
and spine is awarded, and also includes 
an explanation as to the type of 
evidence that is needed to establish 
both a disability rating and an 
effective date, consistent with Dingess 
v. Hartman, supra.

3.	The RO should obtain all medical 
records associated with the veteran's 
treatment at the Kimbrough Army Medical 
Clinic, Fort Meade, Maryland, for the 
period from January 31, 2003 to the 
present.

4.	Then, the veteran should be scheduled 
for appropriate VA examination(s) to 
determine the etiology of any cervical 
spine disorder found to be present.  
All indicated tests and studies should 
be conducted and all clinical 
manifestations reported in detail.  
Upon review of the veteran's medical 
records and the clinical findings, the 
examiner is requested to respond to the 
following:

a.	does the veteran have degenerative 
arthritis of the cervical spine, 
or another cervical spine 
disorder, e.g., degenerative disk 
disease?

b.	If so, is it at least as likely as 
not (i.e., at least a 50-50 
probability) that any currently 
diagnosed cervical spine disorder 
was caused by military service, 
including the findings noted in 
the September 23, 2002 radiology 
report of the cervical spine (when 
the impression was 
spondylosis/degenerative disk 
disease) or is such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

c.	In rendering an opinion, the VA 
examiner(s) is (are) particularly 
requested to address the findings 
noted in the November 2002 VA 
examination report (when x-rays 
showed a normal cervical spine) 
and in the July 2003 VA 
examination report (when muscular 
strain of the trapezius muscles 
was diagnosed).  A complete 
rationale should be provided for 
all opinions expressed.  The 
claims folders should be provided 
to the examiner(s) prior to the 
examination and the examiner(s) 
should indicate in the examination 
report(s) if the veteran's medical 
records were reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility but, 
rather, that the weight of 
medical evidence, both for 
and against a conclusion, is 
so evenly divided that it is 
as medically sound to find in 
favor of causation as it is 
to find against it.

5.	Then, the RO should readjudicate the 
veteran's claim for service connection 
for degenerative arthritis of the 
cervical spine.  If the benefits sought 
on appeal remain denied, the veteran 
and her representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the November 2004 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



